Citation Nr: 0823482	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-40 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for lumbar strain, to 
include as secondary to service-connected degenerative joint 
disease of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2004 and 
August 2004 of the St. Louis, Missouri, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
tinnitus and lumbar strain.

The issue of entitlement to service connection for lumbar 
strain, to include as secondary to service-connected 
degenerative joint disease of the knees, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if additional information is 
required on his part.


FINDING OF FACT

The veteran does not currently suffer from bilateral tinnitus 
that is the result of a disease or injury in service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131, 5103, 5103A (West 2002); 
38 C.F.R. § 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2003 fully satisfied the duty to 
notify provisions for the first three elements.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The November 2003 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations in June 2004 
and August 2005 to obtain an opinion as to whether his 
bilateral tinnitus can be directly attributed to service.  
Further examination or opinion is not needed on the tinnitus 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  The Merits of the Claim

The veteran alleges that he currently suffers from bilateral 
tinnitus that is a result of a disease or injury in service.  
Specifically, the veteran claims that he was exposed to high 
risk noise associated with artillery training and weapons 
fire in addition to frequent in-service ear infections.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Review of the evidence of record has established that the 
veteran has a current diagnosis of bilateral tinnitus.  See 
VA outpatient treatment records; April 30, 2004 and April 11, 
2005; VA examination reports, June 2004 and August 2005.  
Thus, the Board concedes element (1) of Hickson.  The 
evidence also supports the veteran's contentions that he was 
exposed to acoustic trauma during service due to his military 
occupation specialty, field artillery radar operator.  VA 
concedes this exposure and element (2) of Hickson has been 
satisfied.  The Board notes that while the veteran did 
receive treatment for ear infections during service, he did 
not complain of or receive treatment for bilateral tinnitus 
during this time.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 2004 complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service, which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing tinnitus complaints, symptoms, or 
findings for 23 years between the period of active duty and 
the medical reports dated in 2004 is itself evidence which 
tends to show that tinnitus did not have its onset in service 
or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service that resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003). 

In June 2004, the veteran was afforded a VA audiological 
examination.  History provided by the veteran included post-
service noise exposure consisting of bus and truck engine 
noise when he worked as a driver.  Non-noise related 
interactions attributed to surgeries, head trauma, ototoxic 
drugs and familial hearing loss were negative.  The veteran 
reported ear infections during and after military service but 
reported no medical problems since 1985-1986.  The examiner 
opined that the veteran's bilateral tinnitus was of recent 
onset and not initiated by military-related noise.  The 
examiner concluded that it was more likely than not that the 
veteran's bilateral tinnitus was initiated by post-military 
occupational noise sources.  See VA audiological examination, 
June 9, 2004.  The August 2005 VA audiological examination 
echoed the findings of the June 2004 examination.

The veteran's representative has alleged that the veteran is 
competent to provide lay evidence of this disability 
regarding the time of its onset, in compliance with the 
holding in Charles v. Principi, 16 Vet. App. 350 (2002).  
Specifically, the veteran's representative has indicated that 
the negative VA medical opinions are based on inaccurate 
reporting of when the veteran's bilateral tinnitus began.  
The Board agrees the veteran is certainly competent to 
provide lay statements regarding his tinnitus, but competency 
and credibility are two separate issues.  Credibility is an 
adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In this case, the "inherent characteristics" of the 
veteran's statements are inconsistency.  In April 2004, the 
veteran was seen at the VA Medical Center with complaints of 
severe bilateral tinnitus for approximately one year.  He 
noted that he had a history of frequent otitis media but had 
not had any problems with infections over the last year.  He 
noted that his bilateral tinnitus was intermittent and 
occasionally associated with clogging of his ears on both 
sides.  See VA outpatient treatment records, April 30, 2004.  
At no time during his examination did the veteran report that 
he suffered from tinnitus since his time in service.

Interestingly, after the veteran's claim was denied in June 
2004, both the VA outpatient treatment note in April 2005 and 
the August 2005 VA examination report note the veteran's 
alternate statement that his bilateral tinnitus began during 
service.  The Board simply does not find this to be credible.  
The veteran's statements are self-serving and are unsupported 
by his service records and medical records thereafter.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

Crucially, the service records contain no indication that the 
veteran complained of or was treated for bilateral tinnitus.  
The Board places far greater probative value on the 
pertinently negative contemporaneous medical records than it 
does on the more recent statements of the veteran, made in 
connection with his claim for monetary benefits from the 
government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over two decades past; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  To the 
extent that the veteran invites the Board to draw the 
conclusion, based on no medical evidence, that his current 
bilateral tinnitus is the result of service, the Board 
declines to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  Although the veteran has 
established a current diagnosis of bilateral tinnitus and VA 
has conceded noise exposure during service, the medical 
record is negative for any positive nexus statement.  Thus, 
the veteran's claim fails on element (3) of Hickson.  For the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
bilateral tinnitus is related to service.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
must be performed prior to the adjudication of the veteran's 
claim of entitlement to service connection for lumbar strain, 
to include as secondary to service-connected degenerative 
joint disease of the knees.

As the Court explained in Colvin, supra, the Board may 
consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
spine examination.

Review of the veteran's service treatment records indicates 
that upon entry into service, the veteran complained of back 
pain since 1977.  He was noted to have some discomfort and 
very minimal mid-lumbar scoliosis.  See Standard Form (SF) 
88, entrance examination, November 28, 1979.  The veteran was 
also seen during service with complaints of back pain in June 
1980 and October 1980.  

In June 2004, a VA examiner concluded that the veteran's 
lumbar strain was at least as likely as not related to his 
bilateral knee pain, which caused undue stress on his back 
and in addition to his weight of 307 pounds.  An addendum to 
the June 2004 VA examination, dated in July 2004, stated "I 
think I wrote something to the effect that since leaving the 
service, this gentleman has had two and possibly three 
injuries to his lower back.  Furthermore, there is no 
evidence whatsoever based on physical examination or review 
of the records that his knee problem is in anyway throwing 
the lower back out of balance."  See VA examination report 
addendum, July 24, 2004.  In drafting this addendum, the 
examiner clearly did not review the veteran's claims file to 
refresh his memory.  There is no evidence in the claims file 
of multiple intervening injuries to the veteran's back, save 
for the single incident when he complained of back pain due 
to shoveling snow.  This addendum is not adequate.

The veteran must be afforded a new VA examination.  Neither 
the June 2004 VA examination nor the July 2004 addendum 
addressed the fact that the veteran complained of low back 
pain upon entry into service.  Additionally, there was no 
discussion of the treatment records dated in 1996 and 2003 
wherein the veteran complained of low back pain in 
conjunction with bilateral knee pain.  These discrepancies 
should be addressed and resolved.

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records 
(VA and non-VA) covering the period from 
May 2005 to the present should be 
obtained and associated with the claims 
file.

2.  The veteran should be scheduled for 
a new VA spine examination to determine 
the nature and etiology of the veteran's 
low back disability.

(a)  The examiner should thoroughly 
review pertinent documents in the 
veteran's claims file in conjunction 
with the examination and indicate this 
has been accomplished in the examination 
report.  

(b)  The examiner should address whether 
the veteran's low back disability pre-
existed his military service and, if so, 
whether it was aggravated by his 
military service beyond its natural 
progression.  The examiner should pay 
particular attention to the service 
treatment records.  The examiner must 
state whether there is clear and 
unmistakable evidence that a back 
disability 


existed prior to the veteran's period of 
active military service from June 1980 
to March 1981.  If it clearly and 
unmistakably did, then the examiner must 
then also indicate whether there is 
clear and unmistakable evidence the back 
disability was not aggravated during the 
veteran's military service beyond its 
natural progression.  "Clear and 
unmistakable evidence" means "with a 
much higher certainty than 'at least as 
likely as not' or 'more likely than 
not.'"

(c)  The examiner must also state 
whether it is "at least as likely as 
not" that the veteran's current low 
back disability is secondary to his 
service-connected degenerative joint 
disease of the knees and provide a 
thorough explanation in support of the 
conclusion.  The examiner should 
specifically address the VA outpatient 
treatment records in 1996 and 2003 that 
addressed the veteran's complaints of 
low back pain in conjunction with 
bilateral knee pain.

(d)  The examiner should be informed 
that the term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.  

(e)  The examiner should discuss the 
rationale of the opinion(s), whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion(s) without resorting to 
speculation, he or she should expressly 
indicate this.

3.  Advise the veteran that failure to 
report for his scheduled VA 
examination, without good cause, may 
have adverse consequences on his claim.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


